DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Applicants’ response and amendment of 12/23/2021 are acknowledged. 

Status of Claims
3.      Claims 1-6 and 8-16 are pending in this application. Claims 1-6 and 8-10 have been amended. Claim 7 has been canceled.  Claims 17-20 have canceled by previous amendment. 
Claim Objections Withdrawn 
4.   Objection to claims 2 and 10 is withdrawn in view of Applicants’ response and amendment of 12/23/2021.

Claim Rejections - 35 USC § 112 Moot
5.   Rejection of claim 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is moot in view of cancelation of said claim.

Claim Rejections - 35 USC § 103 Moot
6.   Rejection of claim 7 under 35 U.S.C. 103 is moot in view of cancelation of said claim.
Claim Rejections - 35 USC § 112 Withdrawn 
7.   Rejection of claims 1-6 and 8-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of Applicants’ response and amendment of 12/23/2021.
Claim Rejections - 35 USC § 103 Withdrawn
8.  Rejection of claims 1-6 and 8-16 under 35 U.S.C. 103 is withdrawn in view of Applicants’ response and amendment of 12/23/2021. Applicants’ arguments, filed 12/23/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vasiljevic et al. Lait 83, pp. 453-467, 2003.
New Rejection
Claim Rejections - 35 USC § 103
9.   The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.   Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being un-patentable over
Rafter et al. (Bioscience Microflora, vol 20, no.1, pp.19-26, 2001) in view of Sangwan et al (Journal of Food Science Technology vol.52, no. 7, pp.4206-4215, 2015) and Tooley et al. (Cancer Biology and Therapy 5:6 pp.593-600, 2006) and further in view of Vasiljevic et al. Lait 83, pp. 453-467, 2003. 
The amended claims are drawn to:
     Claim 1. A method for suppressing colon cancer cell proliferation, comprising the step of contacting colon cancer cells with a composition that is essentially free of B- galactosidase- producing bacteria and comprise an effective amount of a B- galactosidase.
     Claim 2. The method of claim 1, wherein the composition is essentially free of S. thermophilus.
      Claim 3.   The method of claim 1, wherein the composition is an extract of S. thermophilus culture is essentially free of S. thermophilus and retained on a membrane with a molecular weight cut=off (MWCO) of 100 kDa following filtration. 
       Rafter et al. teach   a method colon cancer prevention by lactic acid bacteria (see title and abstract).  Rafter et al. the step of contacting cancer cells with a composition an effective amount of a B- galactosidase (see page 21-22). Rafter et al. teach Streptococcus thermophiles (see page 19).  Rafter et al. teach cultures and extracts essentially free of Streptococcus thermophiles inhibited colon and liver tumors (see pages 19, 20 and 22).  Rafter et al. teach limitations of claims 4-5 (see human study pages 20-21). 
     Sangwan et al.  teach “Thermophilic lactic acid bacteria (LAB) are of great interest for the enzyme production because of their GRAS status. Amongst lactic acid bacteria, yogurt bacteria (Streptococcus thermophilus) are considered as the highest β-galactosidase producers (page 4307). 
     The above references do not teach administration of anti- cancer agent. 
   Tooley et al.   teach oral administration of Streptococcus thermophilus culture extract to methotrexate treated rats (see title, abstract and page 594). Tooley et al. do not explicitly recite MWCO of Streptococcus thermophiles. Such will be inherent in the extract taught by Tooley et al.   
        Vasiljevic et al. teach crude cellular extracts (CCE) containing intracellular B-galactosidase from disrupted Streptococcus thermophilus 143 (see abstract and page 453).  Vasiljevic et al. teach that that CCE containing intracellular B-galactosidase reducing the colon cancer risk in carcinogenic treated rats (see page 454). Vasiljevic et al. teach preparation of the crude B-galactosidase) (see pages 455, 463-464 and fig 2).
         It would be prima-facie obvious at the time of the invention to modify the method of Rafter et al.   and Tooley et al. by Vasiljevic et al. to obtain the instant invention. Because Rafter et al.  a method colon cancer prevention by lactic acid bacteria. Rafter et al. the step of contacting cancer cells with a composition an effective amount of a B- galactosidase. Rafter et al. teach Streptococcus thermophiles (see page 19). While, Sangwan et al.  teach Streptococcus thermophilus are considered as the highest β-galactosidase producers; thereby providing the reason to choose Streptococcus thermophiles. Vasiljevic et al. teach crude cellular extracts (CCE) containing intracellular B-galactosidase from disrupted Streptococcus thermophilus 143.  Vasiljevic et al. teach that that CCE containing intracellular B-galactosidase reducing the colon cancer risk in carcinogenic treated rats. Tooley et al., teach oral administration of Streptococcus thermophiles culture extract to methotrexate treated rats.
       Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses, "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Applicants’ Arguments
11.        Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. Applicants argue:
       Following the present amendment, the pending claims focus on a method of suppressing colon cancer cell proliferation by using a composition that comprises an effective amount of a B-galactosidase but is essentially free of B-galactosidase-producing bacteria.
       In contrast, the Examiner cites Rafter as allegedly teaching the anti-colon cancer activity by lactic acid-producing bacteria (such as S. thermophilus). The Examiner then cites Sangwan as allegedly teaching S. thermophilus as a high producer of B-galactosidase and cites Tooley as allegedly teaching oral administration of S. thermophilus culture to methotrexate- treated rats for reducing severity of small intestine mucositis before concluding that it would have been obvious for a person of skill in the art to combine the teaching of these references and arrive at the claimed invention of this application (see page 5 of the Office Action of September 27, 2021).
        Applicant respectfully disagrees with the Examiner. First of all, since the pending claims now focus on the use of a composition “that is essentially free of B-galactosidase- producing bacteria and comprises an effective amount of a B-galactosidase,” whereas none of the cited references disclose this claim element, the first requirement for prima facie obviousness is not met.

Secondly, although the cited references mention the potential anti-colon cancer activity by lactic acid-producing bacteria such as S. thermophilus as well as S. thermophilus being a high producer of B-galactosidase, these references do not in any way suggest that B- galactosidase is the key component in suppressing colon cancer cell proliferation. As such, a person of skill in the art upon reading these references would gain no motivation to modify the compositions disclosed in these references to arrive at the composition for use in this invention, namely a composition that comprises an effective amount of B-galactosidase yet at the same time is essentially free of B-galactosidase-producing bacteria. As such, the second requirement for prima facie obviousness is not met.
        Failing to establish a prima facie case of obviousness, the cited references cannot support a rejection under 35 U.S.C. §103. Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the obviousness rejection over the Rafter, Sangwan, and Tooley references.

Office Response
12.      Applicant’s arguments, filed December 23, 2021 with respect to the rejection(s) of claims 1-6 and 8-16 over Rafter et al. (Bioscience Microflora, vol 20, no.1, pp.19-26, 2001) in view of Sangwan et al (Journal of Food Science Technology vol.52, no. 7, pp.4206-4215, 2015) and Tooley et al. (Cancer Biology and Therapy 5:6 pp.593-600, 2006) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vasiljevic et al., as discussed above. 
       In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious at the time of applicants’ invention to 
  modify the method of Rafter et al.   and Tooley et al. by Vasiljevic et al. to obtain the instant invention. Because Rafter et al.  a method colon cancer prevention by lactic acid bacteria. Rafter et al. the step of contacting cancer cells with a composition an effective amount of a B- galactosidase, a culture of a B-galactosidase-producing bacterium (see page 21-22). Rafter et al. teach Streptococcus thermophiles (see page 19). While, Sangwan et al.  teach Streptococcus thermophilus are considered as the highest β-galactosidase producers; therefore, the reason to choose Streptococcus thermophiles. Vasiljevic et al. teach crude cellular extracts (CCE) containing intracellular B-galactosidase from disrupted Streptococcus thermophilus 143 (see abstract and page 453).  Vasiljevic et al. teach that that CCE containing intracellular B-galactosidase reducing the colon cancer risk in carcinogenic treated rats (see page 454). Tooley et al., teach oral administration of Streptococcus thermophiles culture extract to methotrexate treated rats.
       Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses, "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Therefore, Applicants arguments have not been found persuasive and the rejection is maintained. 

Conclusion
13.        No claims are not allowed.

14.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


       Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHATOL S SHAHNAN SHAH/ Examiner, Art Unit 1645                                                                                                                                                                                                       May 7, 2022

/JANA A HINES/Primary Examiner, Art Unit 1645